DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8), drawn to a sports tape, in the reply filed on 9/28/2021 is acknowledged.
Claims 9-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, drawn to methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “a non-woven tape layer covering the first stabilizer and a non-woven tape layer covering the second stabilizer” wherein there is double recitation of “a non-woven tape layer” and it is unclear if these are the same or different “non-woven tape layer”. As such the claim 8 is rejected under 112b for being indefinite. For examining purposes, the claim will be interpreted such that this is referring to the same “non-woven tape layer”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 5, claim 5 recites “wherein the first stabilizer portion and the second stabilizer portion are elongated members with a middle bend in the direction of the user's knee or elbow joint” wherein this is positively relying on the structure of the human knee/elbow joint in order to define the middle bend structure of the stabilizer portions. As such, claim 5 is directed to a human organism and is thus rejected under 101. Examiner recommends utilizing -configured to- or -adapted to- language, or amended the language to have the middle bend be defined by the relative structures of the sports band itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallison (US 20100210988 A1).
Regarding claim 1, Dallison discloses a sports tape 10 (See Figures 1-2) (see [0003] wherein the device is used for “sports” related injuries) (in regards to being a “tape”; Merriam Webster [https://www.merriam-webster.com/dictionary/tape] defines “tape” to mean “a narrow flexible strip or band: such as adhesive tape” wherein as seen in Figure 1 the “dressing” 10 herein is narrow and is provided to be “flexible” and have “adhesive”, see [0139, 0039], thus being a “tape”) wherein the  for placement at the location of a user's knee or elbow joint (see [0051] wherein the sports tape 10 may applied to a knee; see claim 24 of Dallison wherein the dressing is used on “joint capsules” and thus joints), the sports tape 10 comprising: 
a first stabilizer portion and a second stabilizer portion (See Annotated Figure 1 below, wherein these are “stabilizer portions” as [0106-0108] that the arms 12, 14, 16, 18 of these portions are used to attach to a body of a user and thus stabilizes the location the sports tape 10 via attachment), the first stabilizer portion (See Annotated Figure 1) configured for placement on one side of the user's knee or elbow joint ([0051] wherein the sports tape 10 may applied to a knee) (first stabilizer portion of sports tape 10 is clearly capable of attaching to one side of a knee as the device is designed to be placed at any desired location [0051]), and 

a central portion (See Annotated Figure 1) connecting the first stabilizer portion and the second stabilizer portion (See Annotated Figure 1, wherein the central portion area connects the two indicated stabilizer portions), the central portion (See Annotated Figure 1) configured to wrap around the user's knee or elbow joint ([0051] wherein the sports tape 10 may applied to a knee) (the central portion as indicated is capable of wrapping around the knee of a user as it has a length according to paragraphs [0106-0108] that can extend from a buttocks of a body to a higher region of a back/spine); 
a first stabilizer 24-1 (See Annotated Figure 1) embedded in the first stabilizer portion (See Annotated Figure 1 and Figure 2, wherein the “strut” 24 is embedded within the sports tape 10) (See Annotated Figure 1, wherein the indicated first stabilizer 24-1 is partially embedded in the first stabilizer portion), and a second stabilizer 24-2 (See Annotated Figure 1) embedded in the second stabilizer portion (See Annotated Figure 1 and Figure 2, wherein the “strut” 24 is embedded within the sports tape 10) (See Annotated Figure 1, wherein the indicated second stabilizer 24-2 is partially embedded in the second stabilizer portion) (see [0116] wherein there are two different struts 24 indicated by 24-1 and 24-2 in the Annotated Figure 1), 
the first stabilizer 24-1 and the second stabilizer 24-2 each centered on the first stabilizer portion and the second stabilizer portion, respectively (See Annotated Figure 1, wherein the first stabilizer 24-1 is at a center of the arm 16 of the first stabilizer portion, thus being centered on the first stabilizer portion) (See Annotated Figure 1, wherein the second stabilizer 24-2 is at a 
and wherein the first stabilizer 24-1 and the second stabilizer 24-2 are disposed inside the sports tape 10, sandwiched between sports tape layers (See Figure 2, which shows that the “structs”/stabilizers 24 are disposed within the sports tape 10 by being sandwiched between layers 22 and 28).

    PNG
    media_image1.png
    640
    834
    media_image1.png
    Greyscale

Regarding claim 2, Dallison discloses the invention of claim 1 above
Dallison further discloses wherein the sports tape 10 comprises a non-woven tape 28 with adhesive 30 (see [0115], wherein this is “layer 28” of the tape 10 thus also being a tape).
Regarding claim 5, Dallison discloses the invention of claim 1 above

Regarding claim 6, Dallison discloses the invention of claim 1 above
Dallison further discloses wherein the central portion (See Annotated Figure 1) is a bar between the first stabilizer portion and the second stabilizer portion (Merriam Webster [https://www.merriam-webster.com/dictionary/bar] defines a “bar” to be “a straight piece that is longer than it is wide”, wherein as seen in Annotated Figure 1, the central portion of the sports tape 10 is an overall straight piece that is longer than it is wide placed between the first and second stabilizer portions).
Regarding claim 8, Dallison discloses the invention of claim 1 above
Dallison further discloses a non-woven tape layer 22 covering the first stabilizer 24-1 and a non-woven tape layer 22 covering the second stabilizer 24-2 (see 112b above) (See Annotated Figure 1 and Figure 2 and [0112], wherein there is a top, outer layer 22 covering the stabilizers (“struts”) 24; wherein the outer/top layer 22 is the same material as the inner layer 28, see [0062], wherein the inner layer 22 is a nonwoven [0065], thus the top/outer layer 22 is a non-woven layer of the sports tape 10 thus being a tape as established).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallison (US 20100210988 A1) in view of Scott (US 20030176826 A1) with evidence provided by “Sew Historically” (see attached NPL pdf).
Regarding claim 3, Dallison discloses the invention of claim 1 above.
Dallison discloses the stabilizers 24 comprise a metal material (see [0034]).
Dallison does not disclose the stabilizers comprise steel corset boning material.
However, Scott teaches an analogous support device 10 (knee support 10 [0037]) which is provided with analogous metal struts (“stays”) for providing analogous rigidity wherein the analogous metal struts of Scott are provided in the form of steel spiral boning (see [0037]) (further see evidence from attached “Sew Historically” pdf which lists the “10 Types of Corset Boning” and “spiral steel boning” is known and shown to be a type of corset boning material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal stabilizers 24 of Dallison .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallison (US 20100210988 A1) in view of Scheinberg (US 20070027423 A1).
Regarding claim 4, Dallison discloses the invention of claim 1 above.
Dallison further discloses a tape adhesive 30 for adhering the sports tape 10 to the user’s elbow or knee (See Figure 2 and [0115], wherein there is an adhesive 30 attached to the sports tape 10 and a release paper 32; see [0065] wherein this adhesive is used for attaching the “dressing” (sports tape 10) to a patient which includes being capable of attaching to a user’s elbow or knee as suggested in [0051]).
Dallison does not disclose the tape adhesive being a transfer tape adhesive.
However, Scheinberg teaches an analogous dressing/bandage (see [0083]) having an analogous adhesive 162 for contacting the skin of a user wherein this analogous adhesive is a hydrocolloid material that provides improved cushioning on the user’s skin, wherein this adhesive 162 is also a transfer tape adhesive (see [0083]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive 30 of Dallison to be the hydrocolloid, transfer tape adhesive 162 as taught by Scheinberg in order to provide an adhering effect with improved cushioning (see Scheinberg [0083]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallison (US 20100210988 A1).
Regarding claim 7, Dallison discloses the invention of claim 1 above.
Dallison further discloses the first stabilizer portion and the second stabilizer portion located on opposing sides of the central portion (See Annotated Figure 1), and also discloses 
Dallison does not disclose the central portion is a circle.
However, Dallison discloses the central portion is a rectangular shape (See Annotated Figure 1) and also discloses that the shape of the sports tape 10 (“dressing 10”) may be any shape as long as it fulfills its function (see [0124]). Furthermore, the instant disclosure lacks any criticality drawn towards the central portion being a circle shape.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central portion of Dallison to be a circle as changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8007454 B1 – spiral steel boning 
US 20160051393 A1 – tape with steel reinforcement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/17/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/18/2022